Per Curiam.

The decontrol provided for by subdivision (b) of section 204 of the Federal Housing and Bent Act of 1947 (U. S. Code, tit. 50, Appendix, § 1894, as amd.) is limited to and affects only the immediate landlord and tenant who enter into the lease described in that section. Such decontrol does not affect a subtenancy existing between the main tenant, who is a party to such a lease, and his own subtenant, who is not a party thereto. The subletting of a part or all of the leased premises, by the tenant named in the main lease, is still subject to control under the Federal rent regulations unless the subletting is in the form of a lease which conforms to the requirements of subdivision (b) of section 204. Since no such lease *557was made between the landlord and tenant in this case, the premises were not decontrolled as between them and the landlord was not entitled to the increase demanded.
The final order and judgment should be reversed, with $30 costs, and petition dismissed, with costs.
Hammer, Pécora and Eder, JJ., concur.
Final order and judgment reversed, etc.